                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

WISCONSIN GAS, LLC,

                      Plaintiff,

         v.                                                        Case No. 20-CV-1334

AMERICAN NATURAL RESOURCES
COMPANY,
             Defendant.


                                   SCHEDULING ORDER


       On October 26, 2020, the Court conducted a scheduling conference in accordance

with Fed. R. Civ. P. 16. Appearing on behalf of the plaintiff was Attorney Joseph A.

Cancila, Jr., James Goldschmidt, and Deborah Bone; appearing on behalf of the defendant

was Attorney James F. Thompson and Mitch F. Engel.

       NOW, THEREFORE, IT IS HEREBY ORDERED:

1.     The parties shall exchange their initial disclosures in accordance with Fed. R. Civ. P.

       26(a) no later than November 9, 2020.

2.     The parties may join other parties and amend the pleadings without leave of court no

       later than July 30, 2021.

3.     The parties shall submit a joint proposed schedule no later than August 6, 2021.

4.     If the parties are in need of any assistance, they are directed to contact the

       appropriate Courtroom Deputy for their case. Katina Hubacz is responsible for all

       matters in which the case number ends in an even number and can be reached at

       414-297-1200; Katina_Hubacz@wied.uscourts.gov




         Case 2:20-cv-01334-SCD Filed 10/26/20 Page 1 of 2 Document 16
Courtroom Deputy Tony Byal is responsible for all matters in which the case number

ends in an odd number and can be reached at 414-297-3373;

Tony_Byal@wied.uscourts.gov.

Dated at Milwaukee, Wisconsin, this 26th day of October, 2020.



                                         STEPHEN C. DRIES
                                         United States Magistrate Judge




                                    2




 Case 2:20-cv-01334-SCD Filed 10/26/20 Page 2 of 2 Document 16
